Case 4:19-cr- 00023- SEB-DML Document 1 “? RIG GINA L 5 PagelD #: 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

 

 

 

for the FILED
Southern District of Indiana AUG 19 7019
United States of Ameri US DISTRICT COURT
es INE NEW ALBANY DIVISION
) Case No.
) 4:19-mj-42-VTW
Aaron M. Overton
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 8, 2019 in the county of Clark in the
Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. § 922(g)(1). Felon in Possession of a Firearm

This criminal complaint is based on these facts:

@ Continued on the attached sheet.

ALE

Complainant's signature

Shaune T. Davis, FB! Task Force Officer

 

Printed name and title
Sworn to before me and signed in my presence.

pate: S-1V- Lo [J UL:

Judge's signature

City and state: New Albany, Indiana Van T. Willis, United States Magistrate Judge

 

Printed name and title

 
Case 4:19-cr-00023-SEB-DML Document1 Filed 08/19/19 Page 2 of 5 PagelD #: 2

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR CRIMINAL COMPLAINT

I, Shaune T. Davis, Task Force Officer (TFO), Federal Bureau of Investigation (FBI), New Albany,

Indiana, being duly sworn, state as follows:

1, Your affiant is currently assigned to the Safe Streets Task Force, New Albany, Indiana
Resident Agency of the FBI and has been so employed since November, 2016. Your affiant is also
currently assigned to the Jeffersonville Indiana Police Department Narcotics Investigation Unit and has

been a sworn Police Officer for the state of Indiana since August 2007.

2. During such time, and in his official capacity, your affiant has conducted numerous
criminal investigations and has participated in numerous investigations regarding violations of federal

criminal laws enforced under Titles 18 and 21 of the United States Code (U.S.C.).

3. Your affiant submits this affidavit in support of an Application for a Criminal Complaint
against Aaron M. Overton, date of birth XX-XX-1992, for the offense of Felon in Possession of a
Firearm in violation of Title 18 U.S.C. § 922(g)(1).

4, The information contained in this affidavit is based on your affiant’s personal
participation in the investigation concerning Overton’s possession of a firearm in Jeffersonville, Indiana,

on August 8, 2019.

5. On August 8, 2019, Officer Thomas O’Neil of the Jeffersonville Police Department
observed the driver of a gray 2006 Chevrolet Tahoe bearing Indiana license plate number BHV266 fail
to signal his northbound (right) turn onto Kehoe Lane from Fields Drive in Jeffersonville, Indiana.
Officer O’Neil initiated his emergency lights to conduct a vehicle stop but the driver, later identified as
Aaron M. Overton, date of birth XX-XX-1992, failed to stop. Due to Overton’s failure to pull over,

Officer O’Neil initiated his emergency siren. Overton initially came to a stop at the stop sign at Kehoe

1

 
Case 4:19-cr-00023-SEB-DML Document1 Filed 08/19/19 Page 3 of 5 PagelD #: 3

‘Lane and Jean Drive, but then sped off on Kehoe Lane after failing to signal his westbound (left) turn
onto Kehoe Lane. Officer O’Neil continued to pursue Overton at a slow speed with his emergency
lights and siren activated. After traveling approximately 1,000 feet through a residential area,
bypassing numerous locations at which he could have safely pulled over, Overton finally came to a
complete stop when a fully marked Jeffersonville Police Department squad car blocked the roadway in

the 1000 block of Kehoe Lane.

6. A felony traffic stop was conducted by Officer O’Neil, Sergeant Denver Leverett, and
other Jeffersonville Police Department officers, in which Overton was taken into custody and placed

under arrest for Resisting Law Enforcement with a Vehicle (Level 6 Felony) without incident.

7, Officers prepared to impound the Tahoe because Overton was the sole occupant of the
vehicle and possessed only a valid Indiana driver’s permit, and his vehicle was a roadway hazard
blocking the northbound lane of travel. Prior to impounding the Tahoe, Sergeant Leverett retrieved K9
Flex, who performed a free air sniff off lead on the vehicle. K9 Flex gave a positive alert to the
presence of a narcotic odor on the center console of Overton’s vehicle and on a cellular telephone laying
in plain view on top of the driver’s seat. K9 Flex is a 7-year-old Dutch Shephard, certified annually
through the North American Police Work Dog Association in the odor detection of cocaine,

methamphetamine, heroin and marijuana.

8. Your affiant conducted a probable cause search of the vehicle in which your affiant
located and recovered a black Glock 22 .40 caliber semi-automatic handgun with a serial number of
HBCS558, concealed inside a hidden compartment underneath the center console of Overton’s Tahoe.

_ The handgun was in a location readily accessible to Overton, and numerous documents belonging to
Overton and/or containing his name were located and photographed within the vehicle. The Glock was
loaded with one (1) round of ammunition in the chamber and a magazine containing seventeen (17)
rounds of ammunition was located with the Glock. Your affiant took several photographs of the scene

and transferred chain of custody with respect to the handgun and ammunition to Officer O’Neil.

 
Case 4:19-cr-00023-SEB-DML Document1 Filed 08/19/19 Page 4 of 5 PagelD #: 4

9.

During post-Miranda questioning, Overton initially stated the Tahoe belonged to him, but

recanted his statement and claimed that it belonged to his “baby momma” after he became aware that

investigators had located a handgun in the vehicle. Overton denied ownership of the handgun and

stated he did not have a handgun permit.

10.

A review of Overton’s criminal history shows that Overton is a prohibited person from

possessing a firearm due to at least four (4) felony convictions. Overton has been convicted of the

following felonies:

ll.

2009 - Possession of Cocaine, Class D Felony, Clark County Indiana Cause #: 10C01-
0907-FD-000295

2010 - Robbery, Class C Felony, Clark County Indiana Cause #: 10C01-0910-FB-000384
2014 - Possession of Cocaine, Class C Felony, Clark County Indiana Cause #: 10C02-
1204-FA-000017

2014 - Aggravated Battery, Class B Felony, Clark County Indiana Cause #: 10C04-1209-
FA-000088

On August 15, 2019, your affiant confirmed through Clark County Probation Officer
Joan Garrett that Overton was on probation on 08/08/2019 for his 2014, Aggravated
Battery, Class B Felony (Clark County Indiana Cause #: 10C04-1209-FA-000088)
conviction and his Possession of Cocaine, Class C Felony (Clark County Indiana Cause

#: 10C02-1204-FA-000017) conviction.

 
Case 4:19-cr-00023-SEB-DML Document1 Filed 08/19/19 Page 5 of 5 PagelD #: 5

12. Based upon the above described facts, your affiant believes that there is probable cause
that on or about August 8, 2019, Aaron M. Overton, while knowing that he had previously been
convicted of at least one crime punishable by imprisonment exceeding one year, knowingly possessed a

firearm, in violation of Title 18 U.S.C. § 922(g)(1).

Respectfully Submitted,
wi LE
. oo
Shaune T. Davis

Task Force Officer
Federal Bureau of Investigation

 

Sworn to and subscribed to before me this ‘ *~ day of August, 2019.

United States Magis ate Judge Van T. Willis
Southern District of Indiana
New Albany Division

 

 
